Name: Commission Regulation (EU) 2015/2381 of 17 December 2015 implementing Regulation (EC) No 1059/2003 of the European Parliament and the Council on the establishment of a common classification of territorial units for statistics (NUTS), as regards the transmission of the time series for the new regional breakdown
 Type: Regulation
 Subject Matter: executive power and public service;  documentation;  economic analysis;  information technology and data processing
 Date Published: nan

 18.12.2015 EN Official Journal of the European Union L 332/52 COMMISSION REGULATION (EU) 2015/2381 of 17 December 2015 implementing Regulation (EC) No 1059/2003 of the European Parliament and the Council on the establishment of a common classification of territorial units for statistics (NUTS), as regards the transmission of the time series for the new regional breakdown THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (1), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 1059/2003 constitutes the legal framework for the regional classification in order to enable the collection, compilation and dissemination of harmonised regional statistics in the Union. (2) According to Article 5(5) of Regulation (EC) No 1059/2003, when an amendment is made to the NUTS classification, the Member State concerned should transmit to the Commission the time series for the new regional breakdown to replace data already transmitted. The list of the time series and their length should be specified by the Commission taking into account the feasibility of providing them. These time series are to be supplied within 2 years of the amendment to the NUTS classification. (3) The NUTS classification has been amended by Commission Regulation (EU) No 1319/2013 (2) with effect from 1 January 2015 and Commission Regulation (EU) No 868/2014 (3) with effect from 1 January 2016. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Member States shall transmit to the Commission the time series for the new regional breakdown in accordance with the list specified in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 154, 21.6.2003, p. 1. (2) Commission Regulation (EU) No 1319/2013 of 9 December 2013 amending annexes to Regulation (EC) No 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 342, 18.12.2013, p. 1). (3) Commission Regulation (EU) No 868/2014 of 8 August 2014 amending the annexes to Regulation (EC) No 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 241, 13.8.2014, p. 1). ANNEX Required starting year by statistical domain Domain NUTS level 2 NUTS level 3 Agriculture  agricultural accounts 2007 (1) Agriculture  animal populations 2010 Agriculture  crop production 2007 Agriculture  milk production 2010 Agriculture  structure of agricultural holdings 2010 2010 (1) Demography  population, live births, deaths 1990 (2) 1990 (2) Labour market  employment, unemployment 2010 2010 (1) Environment  waste treatment facilities 2010 Health  causes of death 1994 (3) Health  infrastructure 1993 (1) Health  patients 2000 (1) Information society 2010 (1) Regional economic accounts  Household accounts 2000 Regional economic accounts  Regional accounts 2000 2000 Science and technology  R & D expenditure and staff 2011 Tourism 2012 (1) The transmission is not mandatory. (2) The transmission is not mandatory for reference years 1990 to 2012. (3) The transmission is not mandatory for reference years 1994 to 2010.